                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

WILLINE BRYANT and MAX GRACIA,
SR. ,

                       Plaintiffs,
v.                                                          Case No: 6:17-cv-1423-Orl-31KRS

ORANGE COUNTY, FLORIDA,
ROBERT J. BUCK, III , MARYANNE
EVANS, KAREN CLAIRMONT, ELSA
GALLOZA-GONZALEZ and LYNN
MARIE HARTER,

                       Defendants.



                          ORDER AND DIRECTION TO THE CLERK
       The Court’s Order permitting counsel for Plaintiffs to withdraw, Doc. No. 75, is hereby

VACATED.         Plaintiff Willine Bryant has notified the Court that she objects to counsels’

withdrawal from representation in this case. Accordingly, Plaintiffs’ Unopposed Renewed Motion

to Withdraw, Doc. No. 74, is DENIED without prejudice. Counsel for Plaintiffs, Jason J.

Recksiedler, Esq., and Stephen J. Calvacca, Esq., shall promptly provide Plaintiffs with a copy of

this order and speak to each of them, in person or by telephone, in a good faith effort to resolve any

remaining issues regarding their continued representation of Plaintiffs in this case. The Clerk of

Court is directed to reinstate Attorneys Recksiedler and Calvacca as counsel of record for Plaintiffs

on the docket.

       DONE and ORDERED in Orlando, Florida on January 16, 2019.

                                                       Karla R. Spaulding
                                                        KARLA R. SPAULDING
                                                  UNITED STATES MAGISTRATE JUDGE
